Citation Nr: 0802991	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-21 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel



INTRODUCTION

The veteran had active service from August 1964 to September 
1973 and again from March 2003 to March 2004.  He received 
the Distinguished Flying Cross medal, the Combat 
Infantryman's Badge, and the Bronze Star Medal with V device.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  

The veteran asserts that service connection is warranted for 
tinnitus that he believes is the result of flying and 
exposure to noises associated with helicopter flying and 
combat during his two years in Vietnam.  In a medical history 
report completed in February 2003, in conjunction with a 
private audiometric examination, the veteran complained of 
ringing in his ears.  Service medical records from the 
veteran's first period of service (from August 1964 to 
September 1973) do not reflect that he ever complained of, or 
sought treatment for tinnitus.  However, a Reserve service 
medical record dated October 21, 1996, and service medical 
records dated in April 2003 and May 2003, from the veteran's 
second period of service, reflect that the veteran complained 
of, and was diagnosed with tinnitus.  Likewise, on VA 
examination in June 2004, the veteran was diagnosed to have 
tinnitus.  

The record reflects that the veteran underwent a VA 
audiological examination in June 2004.  The examiner from 
such examination opined that the veteran's tinnitus was not 
as likely as not related to acoustic trauma during service.  
In reaching this conclusion, the examiner noted that the 
veteran had normal auditory thresholds at separation in 1973 
and that it was not until 2003, when he was re-activated, 
that he experienced high frequency hearing loss.  The 
examiner further noted that "the veteran claims tinnitus in 
1970 when there was no audiological support (i.e. hearing 
loss) of acoustic trauma during military service."  However, 
the Board in reviewing the June 2004 opinion does not find 
that the examiner ever referenced or took into consideration 
the veteran's second period of service.  Therefore, because 
the record demonstrates that the veteran has current tinnitus 
and documented complaints of tinnitus prior to, and during, 
his second period of service in 2003, which were apparently 
not considered by the June 2004 VA examiner, the Board finds 
that a new VA clinical opinion that takes into account such 
pertinent evidence is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, and the claim for 
secondary service connection for 
tinnitus, in accordance with the decision 
in Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as 
well as 38 U.S.C.A. 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  
Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for service connection for 
tinnitus, including which evidence, if 
any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his appeal to the 
VA.  Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating, or is necessary 
to substantiate, the elements of the 
claim.  Also, the veteran should be 
informed that a disability rating and an 
effective date will be assigned in the 
event of an award of the benefit sought.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for tinnitus since his 
separation from service.  After securing 
the necessary authorizations for release 
of this information, seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

3.  The veteran's claims folders should 
be forwarded to an appropriate VA 
clinician for an opinion as to whether it 
is at least as likely as not that the 
veteran's tinnitus is related to acoustic 
trauma during his second period of 
service (March 2003 to March 2004), to 
include aggravation of any pre-existing 
tinnitus noted on October 21, 1996 and in 
February 2003.  The rationale for the 
opinion expressed should be set forth.  
If additional examination of the veteran 
is deemed necessary by the opining VA 
clinician, such should be scheduled.

4.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought remains denied, the veteran should 
be issued a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



